Presiding Judge Scott
delivered the opinion of the court.
This case involves the same question as in the case of G. M. Hall, Receiver of the State Bank of Rocky Ford v. Burrell, decided at this term of court, and -upon the authority of that case the judgment is affirmed.
The order entered by the court below in this case, has inadvertently referred to the amount of the notes involved in the several cases now before the court, instead of the amount of proved claims on deposits. In this case, and all of the cases considered at this term, it was clearly intended that the pro rata payment ordered to be made, referred to the deposits or claims of each of the claimants and not to their several notes. The order of the district court *293should be corrected to correspond with this suggestion.
Decided May 13, A. D. 1912.
Rehearing denied July 8, A. D. 1912.
All the judges concurring.